Name: Council Regulation (EEC) No 1757/92 of 30 June 1992 fixing the guide prices for wine for the 1992/93 wine year
 Type: Regulation
 Subject Matter: prices;  beverages and sugar
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180 /29 COUNCIL REGULATION (EEC) No 1757 / 92 of 30 June 1992 fixing the guide prices for wine for the 1992 /93 wine year Whereas pursuant to Article 70 of the Act of Accession , the Spanish prices should be aligned on the common prices as from that marketing year ; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Annex III to Regulation (EEC) No 822 / 87 , HAS ADOPTED THIS REGULATION: Article 1 For the 1992 / 93 wine year , the guide prices for table wine shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 822 / 87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 27 thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , when the guide prices for the various types of table wine are fixed , account should be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community and to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas if these objectives are to be achieved , it is absolutely essential that the gap between production and demand should not be opened further; whereas to that end , the guide prices for the 1992 / 93 wine year should be set at the same levels as the previous year ; Type of wine Guide price R I ECU 3,21 /% vol / hi R II ECU 3,21 /% vol / hi R III ECU 52,14 / hl A I ECU 3,21 /% vol / hi A II ECU 69,48 /hl A III ECU 79,35 / hl Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No L 84 , 27 . 3 . 1987 , p. 1 . As last amended by Regulation (EEC) No 1756 / 92 ( See page 27 of this Official Journal ). (* ¢) OJ No C 119 , 11 . 5 . 1992 , p. 67 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ).